      Case 2:18-cv-00366-SAB   ECF No. 57   filed 01/04/21   PageID.336 Page 1 of 2



 1
 2
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON

 3
                                                               Jan 04, 2021
 4                                                                 SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 WAYNE DUFFER, and all others                 No. 2:18-CV-00366-SAB
10 similarly situated,
11        Plaintiffs,
12        v.
13 SUTTELL & HAMMER, P.S., a
14 Washington Corporation; and
15 PORTFOLIO RECOVERY ASSETS,                   ORDER DISMISSING CASE
16 LLC, a Delaware Limited Liability
17 Company,
18        Defendants.
19
20 LUCAS CASE, an individual,
21        Plaintiff,
22        v.
23 SUTTELL & HAMMER, P.S., a
24 Washington Corporation; and
25 PORTFOLIO RECOVERY
26 ASSOCIATES, LLC, a Delaware Limited
27 Liability Company,
28        Defendants.

     ORDER DISMISSING CASE * 1
      Case 2:18-cv-00366-SAB    ECF No. 57    filed 01/04/21   PageID.337 Page 2 of 2



 1        Before the Court is the parties’ Notice of Voluntary Dismissal Pursuant to
 2 FRCP 41(a)(1)(A)(ii), ECF No. 56. The parties agree and request that this
 3 consolidated case should be dismissed with prejudice and without costs of fees to
 4 any party. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the
 5 parties, the Court finds good cause to dismiss this case.
 6        Accordingly, IT IS HEREBY ORDERED:
 7        1. The parties’ Notice of Voluntary Dismissal Pursuant to FRCP
 8 41(a)(1)(A)(ii), ECF No. 56, is ACCEPTED and ENTERED into the record.
 9        2. This case is DISMISSED with prejudice and without fees or costs to
10 either party.
11        3. All deadlines are VACATED, and any pending motions are DENIED as
12 moot. The trial date is STRICKEN.
13        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
14 this Order, provide copies to counsel, and CLOSE the file.
15        DATED this 4th day of January 2021.
16
17
18
19
20                                                   Stanley A. Bastian
21                                           Chief United States District Judge
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
